DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 12/29/2020 is acknowledged.  Claims 1-11 have been amended. Claims 1-12 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 1 should read “[[the]] a backflow of [[the]] a gas”
Claim 7 should read “wherein when viewed from”
Claim 8 should read “[[the]] a longitudinal center axis”
Claim 9 should read “…extends beyond or is flush with 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakushiji EP 3015710.
Regarding claim 1, Yakushiji discloses:
A damping apparatus for an exhaust valve in a compressor 1, wherein the damping apparatus comprises a fixed body 21, 27, the fixed body comprises an exhaust hole 24, 25, 26 through which a compression cavity PR and an exhaust cavity 10B are in fluid communication with each other, the exhaust hole comprises an inlet 24, an outlet 26 and an intermediate cavity 25 arranged between the inlet 24 and the outlet 26 and allowing the inlet 24 and the outlet 26 to be in fluid communication with each other, the intermediate cavity 25 is configured to enable the backflow of the gas from the exhaust cavity 10B to form a vortex in the intermediate cavity 25 (see Figs. 1, 2, 4, and 5, Yakushiji teaches all the structural limitations of the claim, and is capable of performing the recited function, as backflow into cavity 25 would hit the bottom wall and swirl up at the outer periphery, MPEP 2114). 

Regarding claims 2-3, Yakushiji discloses:
wherein a cross-sectional area of the intermediate cavity 25 perpendicular to the gas flow direction is greater than a cross-sectional area of the outlet 26 perpendicular to the gas flow direction and greater than a cross-sectional area of the inlet 24 perpendicular to the gas flow direction. 
wherein the cross-sectional area of the outlet 26 is greater than the cross-sectional area of the inlet 24. 

Regarding claim 4, Yakushiji discloses:
wherein a connecting part between the intermediate cavity 25 and the outlet 26 is configured to allow a gradual transition from the intermediate cavity 25 to the outlet 26 (the transition is formed as a right angle (90º); under broadest reasonable interpretation in light of the specification at [0047], a gradual transition is one that does not have an acute (< 90º) transition).

Regarding claim 5, Yakushiji discloses:
wherein a maximum dimension of the cross section of the intermediate cavity 25 substantially along the gas flow direction is greater than or equal to an equivalent diameter of the inlet 24. 

Regarding claim 6, Yakushiji discloses:
wherein the fixed body 21, 27 comprises a first half body 27 and a second half body 21 in split form, the first half body 27 comprises the outlet 26 and a first intermediate cavity, the second half body comprises the inlet 24 and a second intermediate cavity, wherein, when the first half body 27 and the second half body 21 are connected, the first intermediate cavity and the second intermediate cavity cooperate to form the intermediate cavity 25.

Regarding claim 7, Yakushiji discloses:
wherein viewed from a cross section of the fixed body 21, 27 along the gas flow direction, the contour of the intermediate cavity 25 is configured as a contour formed by a curve, by line segment, or by a curve and a line segment (curve and line segment).

Regarding claim 8, Yakushiji discloses:
wherein the intermediate cavity 25 is a revolving cavity with the longitudinal center axis C2 of the exhaust hole as a revolving axis (“the discharge cavity 25 having a circular opening shape” para. [0031] and Fig. 3A).

Regarding claim 9, Yakushiji discloses:
wherein a lowest point of the intermediate cavity 25 along a longitudinal center axis C2 of the exhaust hole from the exhaust cavity 10B towards the compression cavity PR extends beyond or is flush with the following plane: the plane is a plane perpendicular to the gas flow direction at an intersection of the contour of the intermediate cavity 25 and the contour of the inlet 24 (flush with). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakushiji EP 3015710 in view of Perevozchikov US 6,139,291.
Regarding claim 10, Yakushiji discloses:
An exhaust valve assembly, wherein the exhaust valve assembly comprises an exhaust valve (see unlabeled reed valve at the outlet of port 26) and the damping apparatus according to claim 1.

the exhaust valve comprises a valve plate, a valve disc and a stopper arranged at the outlet of the exhaust hole of the damping apparatus.
Perevozchikov teaches (see Figs. 4A, 4B, and 5):
the exhaust valve 130 comprises a valve plate 132, a valve disc 134 and a stopper 136 arranged at the outlet of the exhaust hole 76.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the exhaust valve in Yakushiji with that taught by Perevozchikov for the advantages of lowering power losses, reducing the sound generated during the closing of the valve, providing a large flow area to improve the flow characteristics of the system, reducing the stress loading experienced by the valve, and improving the life and performance for the exhaust valve (Perevozchikov col. 6, l. 50-61, col. 7, l. 15-29).

Regarding claims 11-12, the combination of Yakushiji and Perevozchikov teaches:
A compressor, wherein the compressor comprises the exhaust valve assembly according to claim 10. 
wherein the compressor is a scroll compressor 1, a compression mechanism 2 of the scroll compressor comprises a non-orbiting scroll member 20 and an orbiting scroll member 30, the compression cavity PR is defined between the non-orbiting scroll member 20 and the orbiting scroll member 30, a base plate 21 of the non-orbiting scroll member 20 is formed as the fixed body of the damping apparatus of the exhaust valve assembly, wherein the exhaust hole 24, 25, 26 of the damping apparatus is arranged at substantially the radial center of the base plate 21 of the non-orbiting scroll member 20 (Yakushiji).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. US 2011/0027115 and Motegi et al. US 5,674,061 also each discloses a damping apparatus for an exhaust valve in a compressor comprising a fixed body having an exhaust hole comprising an inlet, an outlet, and an intermediate cavity. In particular, the Fig. 8 embodiment of Motegi discloses an intermediate cavity 49 having a lowest point that extends beyond a plane at the intersection of the contours of the intermediate cavity and the inlet as in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/20/2022